           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DOES,
B.H. and R.H., Parents of B.H.                                PLAINTIFFS

v.                         No. 4:18-cv-855-DPM

VILONIA SCHOOL DISTRICT                                       DEFENDANT

                              JUDGMENT
     The Court enters judgment for Brandon and Rose Harris, the
parents of B.H ., against the Vilonia School District for one hundred six
hours and thirty minutes of compensatory education services in the
amount of $ 3,727.50, plus a reasonable attorney's fee and costs as
allowed by law. Any motion for fees and costs is due by 10 April 2020.
This Judgment shall bear interest at a rate of 0.62% per annum until
paid in full. 28 U.S.C. § 1961(a)-(b).


                                         D .P. Marshalf Jr.
                                         United States District Judge
